DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. Claims 1-20 are currently pending in the application. An action follows below:
Response to Arguments
The rejections under 35 U.S.C. 112(a) and 112(b) in the previous Office action dated 12/09/2020 have been withdrawn in light of the amendment of claims.
Claim Objections
Claim 1 is objected to because of the following informalities: -- a scale image signal according to -- should be inserted immediately after “to” in line 14 because “image signal” being a form of energy and “resolution” being data of dimension are not the same type. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: 
(i) 	-- a scale image signal according to -- should be inserted immediately after “to” in line 12 because “image signal” being a form of energy and “resolution” being data of dimension are not the same type. 
(ii)	“decompose the scaled image signal to a plurality of signals corresponding to the plurality of groups, decompose each of the plurality of signals to a number of signals corresponding to a number of sub-groups in each of the plurality of groups, and transmit the number of decomposed signals to the number of sub-groups via the interface.” in last 6 lines should be changed to -- decompose the scaled image signal to a plurality of group signals corresponding to the plurality of groups, decompose each of the plurality of group signals to a number of decomposed sub-group signals corresponding to a number of sub-groups in each of the plurality of groups, and transmit the number of decomposed sub-group signals to the number of sub-groups via the interface. -- in order to clarify the claimed limitations.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: -- a scale image signal according to -- should be inserted immediately after “to” in line 3 because “image signal” being a form of energy and “resolution” being data of dimension are not the same type. Appropriate correction is required.
Claim 12 is objected to because of the informalities similar to those of claim 3. See the above objection of claim 3. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “decompose the image signal into to a plurality of image signals corresponding to the number of the plurality of ports, and transmit the plurality of image signals” in lines 22-23 should be changed to --  decompose the image signal into to a plurality of decomposed image signals corresponding to the number of the plurality of ports, and transmit the plurality of decomposed image signals -- in order to clarify the claimed limitations. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: -- decompressed -- should be inserted immediately before “image” in line 2. See the above objection of claim 18. Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Further, note that one or more prior art rejections to one or more claims are made because whether each and every element as set forth in the claim is found, either expressly or inherently, in a prior art reference, based on a level of one of ordinary skill in the art and all requirements of the test for anticipation under 35 U.S.C. §102 and/or a prima facie case of obviousness under 35 U.S.C. §103 must be met. In some cases, a single prior art reference and/or a combination of prior arts provides a stronger rejection of some of the pending claims while another single prior art reference and/or another combination of prior arts provides a stronger rejection of others of the pending claims because the pending claims may be broad to be read in at least one single prior art or at least one combination of prior arts. The purpose of such one or more prior art rejections to one or more claims is to suggest the Applicant to submit claim(s) closely directed to the Applicant’s invention and, as a result, to minimize the examination of the application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 2004/0008155 A1) in view of Zeng (US 2011/0242425 A1.)
As per claim 1, Cok discloses a modular display system (see at least Fig. 5) comprising:
see at least Fig. 5, disclosing an electronic comprising at least elements [42, 44, 46];) and 
a modular display apparatus connected to the electronic apparatus (see at least Figs. 5-6; disclosing a modular display apparatus comprising a plurality of display modules 10 and connected to the electronic apparatus,)
wherein the electronic apparatus comprises:
 	a processor (see at least Figs. 5-6, disclosing a processor comprising at least circuits 56 of the controllers [42, 46]), and 
 	an interface connected to a modular display apparatus (see at least Figs. 5-6; ¶ [0025], disclosing the circuits 56 comprising an interface connected to the modular display apparatus via communication channel cables,) 
 wherein the modular display apparatus includes a plurality of display modules arranged as a plurality of groups and each of the plurality of groups is formed as a number of display modules among the plurality of display modules and is connected to the interface through a cable respectively (see at least Fig. 5, disclosing an extensible modular display apparatus including a plurality of display modules 10 arranged as a plurality of groups, e.g., 16 display modules arranged as 4 groups and each group comprising 4 display modules 10 serially connected and connected to the interface through the communication channel cable respectively;) and 
wherein the processor of the electronic apparatus is configured to: 
 	scale an image signal received from an external device to a predetermined resolution (see at least ¶¶ [0021]-[0022], discussing the processor configured to scale an image signal received from an external device 14 to a predetermined resolution, prior to transmitting image data to the plurality of display tiles/ modules,) 
 	extract/cut the scale image signal to a plurality of extracted/cut image signals corresponding to the plurality of groups (see at least ¶ [0024],) and 
 	transmit the extracted/cut image signals to the plurality of groups via the interface connected to the plurality of groups (see at least Figs. 5-6; ¶ [0024]-[0026].)
Accordingly, Cok discloses all limitations of this claim except that Cok discloses the processor configured to extract/cut (instead of decompose as claimed) the scale image signal to a plurality of extracted/cut image signals (instead of decomposed image signals as claimed) corresponding to the plurality of groups and transmit the extracted/cut image signals (instead of decomposed image signals as claimed) to the plurality of groups via the interface connected to the plurality of groups.

However, in the same field of endeavor, Zeng discloses a related modular display system (see at least Figs. 3-4) comprising an electronic apparatus (300) and a modular display apparatus (see at least ¶ [0042], disclosing a modular display apparatus comprising a plurality of monitors, e.g., 4 monitors [410-440] shown in Fig. 4,) the electronic apparatus comprising a processor (see at least Fig. 3, disclosing a processor comprising at least elements [304-308]) configured to: 
 decompose the image signal to a plurality of decomposed image signals corresponding to the plurality of groups (see at least Figs. 3-4; ¶¶ [0040]-[0042], disclosing the processor configured to decompose the image signal to a plurality of decomposed image signals corresponding to the plurality of groups; note that Figs. 3 and 4, showing an example of 4 groups, each group comprising a monitor [410/420/430/440]; ¶ [0042] disclosing any number of monitors used) and 
transmit the decomposed image signals to the plurality of groups via the interface connected to the plurality of groups (see at least Figs. 3-4; ¶¶ [0040]-[0042], disclosing the transmitters 308 of the processor configured to transmit the decomposed image signals to the plurality of groups via the interface connected to the plurality of groups.)

Cok, as discussed above, discloses the processor configured to extract/cut (instead of decompose as claimed) the scale image signal to a plurality of extracted/cut image signals (instead of decomposed image signals as claimed) corresponding to the plurality of groups and transmit the extracted/cut image signals (instead of decomposed image signals as claimed) to the plurality of groups via the interface connected to the plurality of groups. Zeng, as discussed above, discloses the processor configured to decompose the scale image signal to a plurality of decomposed image signals and transmit the decomposed image signals, to separate transmit a plurality of decomposed image signals of the image signal, thereby improving receiving and transmitting image data in the modular display system (see Zeng at least ¶ [0006], ¶ [0010].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the processor of the Cok 

	As per claim 2, the above modified Cok obviously discloses the interface comprising a plurality of ports for being connected to the modular display apparatus (see the discussion in the rejection of claim 1; further see Cok at least Figs. 5-6; also see Zeng at least Figs. 3-4.)
	As per claim 3, see the rejection of claim 1 for similar limitations. The above modified Cok obviously renders each of the plurality of groups formed as a plurality of sub-groups (see Cok at least Fig. 5, disclosing, e.g., 16 display modules arranged as 2 groups, each group comprising 2 sub-groups, each sub-group comprising 4 display modules 10 serially connected to each other; Cok, noting at ¶ [0021]:33-35, further discloses the extensible modular display apparatus being enlarged or reduced by changing the number of rows and columns of the display tiles/modules in array, i.e., more or fewer groups and/or subgroups; alternatively, it would have been obvious to a person of ordinary skill in this art to relocate the locations of the groups and subgroups, as desired as claimed, since a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950)) and the processor further configured to decompose the scaled image signal to a number of image signals corresponding to the plurality of sub-groups and transmit the number of decomposed image signals to the plurality of sub-groups via the interface (see Zeng at least ¶ [0041] and claim 17 disclosing “the plurality of displays are arranged in an array horizontally and vertically and splitting the video data into a plurality of portions includes separating the H pixels into pixel groups horizontally and separating the V rows into row groups vertically so that an appropriate portion of the vide data is displayed on a corresponding one of the plurality of displays; therefore, the combination of Cok and Zeng obviously renders this limitations.)
	As per claim 4, the above modified Cok obviously renders the interface comprising a plurality of ports connected to the number of sub-groups of the modular display apparatus (see the discussion in the rejection of claim 3; further see Cok at least Figs. 5-6; also see Zeng at least Figs. 3-4.)
see Cok at least ¶¶ [0021]-[0022].)
As per claim 6, the above modified Cok obviously renders the processor further configured to encode the number of signals corresponding to the number of sub-groups into rows, and sequentially transmit the number of encoded signals to the number of sub-groups (see Zeng at least Figs. 2A-2B; ¶ [0030], ¶ [0032].)
As per claim 7, the above modified Cok obviously renders the processor further configured to vertically synchronize the number of decomposed signals and transmit the vertically synchronized signals to the number of sub-groups (see Zeng at least ¶ [0056].)

As per claim 8, Cok, noting at least at ¶ [0021]:33-35, discloses that the modular display apparatus can be any size. Cok further discloses at ¶ [0022]: “[I]n one embodiment, the display can display an image of any size … If the image size is smaller than the display size, the portion of the image within the display tile is enlarged, for example by interpolation.  Specific instructions for how to handle the image are stored in the tile controllers 32.  In an alternative embodiment, any reduction or enlargement of the image is performed by the display controller 12 prior to transmitting the image,” i.e., when a resolution of an image signal received from the external device is smaller than the resolution of the modular display apparatus, the processor is further configured to scale up the resolution of the received image signal to the resolution of the modular display apparatus.
Based on the above teachings of Cok, while Cok may not exemplify the particular size of a resolution of an image signal received from the external device being 4K and the particular size of the resolution of the modular display apparatus or the resolution of the scaled image signal being 8K, as claimed, one of ordinary skill in the art would have found it obvious to make the Cok modular display system having the particular size of a resolution of an image signal received from the external device being 4K and the particular size of the resolution of the modular display apparatus or the resolution of the scaled image signal being 8K, as desired as claimed, in accordance with a particular application. Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968).
Accordingly, the above modified Cok obviously renders a resolution of the image signal received from the external device being 4K resolution and the predetermined resolution being 8K resolution.

As per claim 9, see the discussion in the rejection of claims 1 and 3 regarding to a design choice of a number of the plurality of groups and a number of the plurality of sub-groups. Zeng, at least at ¶ [0042], also discloses that any number of monitors can be used and arranged in any pattern. Further, it would have been obvious to a person of ordinary skill in this art to relocate the locations of the groups and subgroups, as desired as claimed, since a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). Therefore, the above modified Cok obviously renders the plurality of display modules formed as a first group and a second group, the first group including a plurality of first sub-groups, and the second group including a plurality of second sub-groups.
Accordingly, the above modified Cok obviously renders:
a first sub-processor (see Cok at least Figs. 5-6, disclosing a first sub-processor comprising at least part of circuits 56 associated with the first group; also see Zeng at least Fig. 3, disclosing a first sub-processor comprising at least part of elements [304, 308] associated with the first group;) and 
a second sub-processor (see Cok at least Figs. 5-6, disclosing a second sub-processor comprising at least part of circuits 56 associated with the first group; also see Zeng at least Fig. 3, disclosing a second sub-processor comprising at least part of elements [304, 308] associated with the first group),
wherein the plurality of display modules are formed as a first group and a second group (see the above discussion,)
wherein the processor is further configured to: 
 	decompose the scaled image signal to a first image signal corresponding the first group and a second image signal corresponding the second group (see the discussion in the rejection of claims 1 and 3,)
see the discussion in the rejection of claims 1 and 3 and the above discussion,) and 
 	transmit the second image signal corresponding to the second group to the second sub-processor (see the discussion in the rejection of claims 1 and 3 and the above discussion) and 
wherein the first group includes a plurality of first sub-groups (see the above discussion,) 
wherein the first sub-processor is configured to decompose the first image signal corresponding to the first group, transmit the decomposed first image signal corresponding to the first group to the plurality of first sub-groups via the interface connected to the plurality of first sub-groups (see the discussion in the rejections of claims 1 and 3,)
wherein the second group includes a plurality of second sub-groups (see the above discussion,) and
wherein the second sub-processor is configured to decompose the second image signal corresponding to the second group and transmit the decomposed second image signal corresponding to the second group to the plurality of second sub-groups via the interface connected to the plurality of second sub-groups (see the discussion in the rejections of claims 1 and 3.)

As per claims 10-20, see the rejection of claims 1-9 for similar limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626